Citation Nr: 0945577	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION


The appellant had active service from February 1952 to 
December 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board acknowledges the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet.App. 1 (2009), wherein the Court 
held that a Veteran cannot be held to his assertion of a 
particular diagnosis in his claim, but rather that the claim 
must be considered more broadly, particularly based on 
diagnoses within the medical record.  See Clemons, supra 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).  In the instant case, the 
appellant has been diagnosed with additional respiratory 
disabilities to include chronic obstructive pulmonary disease 
(COPD) and emphysema.  However, the Board notes that these 
disabilities were separately adjudicated by the RO in the 
rating decision of November 2005.  Moreover, the appellant 
stated in his VA From 9 of May 2007 that he wished to drop 
his appeal regarding the COPD and emphysema.  Therefore, 
these issues are not before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is unrelated to 
the Veteran's service. 

2.  Bilateral hearing loss disability was not manifest during 
service and an organic disease of the nervous system was not 
manifest within one year of separation.

3.  Hearing loss disability is not attributable to service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In VCAA letters of July 2005 and 
August 2005 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  The 
notice predated the rating decision.   

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided.  However, the 
lack of notice has not created any unfair prejudice because 
the preponderance of the evidence is against the claims for 
service connection.  Indeed, for this reason, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In this case, 
available service medical records, outpatient treatment 
records and private medical treatment records have been 
obtained.  

The Board notes that the RO made a request to obtain records 
from the National Personnel Records Center (NPRC).  However, 
no records were located.  In an August 2005 determination it 
was noted that the records were destroyed in the 1973 fire at 
NPRC .

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

The Board notes that the Veteran submitted some copies of his 
service personnel records and service treatment records.  In 
addition, the Board notes that two attempts were made to 
obtain records from the Veteran's treating private physician, 
Dr. D. Barlow.  In June 2007 it was determined that the 
records were not available.  Finally, the Board notes that a 
VA examination was conducted.  The VA examination was 
adequate in that it obtained the Veteran's history, a 
physical examination was provided and an opinion was 
rendered.  

Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).


Legal Criteria and Analysis

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

At the outset, the Board notes that the Veteran's DD-214 
noted a specialty of AM, Aviation Structural Mechanic.  
Therefore, noise exposure in service is conceded.  
Furthermore, the Board observes that the Veteran did not 
engage in combat with the enemy.  In fact at the VA 
examination of July 2008 he denied combat involvement.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (b) (West 
2002) are not applicable.

A.  Tinnitus

The Veteran has appealed the denial of service connection for 
tinnitus.  However, after careful review of the record, the 
Board finds that the preponderance of the evidence is against 
granting service connection for tinnitus.

In evaluating the claim, the entire record to include 
available service treatment records has been reviewed.  Such 
records do not reflect treatment for, or complaints of 
tinnitus in active service.  The Board notes that a 
separation examination is not of record.  Private medical 
treatment records of April 1994 note that the appellant 
reported a history of noise exposure for 43 years and 
complained of decreased hearing, but denied a history of 
tinnitus.  

Records of June 1999 note that the appellant reported that 
the ears were plugged with ringing in the ears.  It was noted 
that the Veteran reported difficulty hearing which he thought 
was due to fluid behind his ears as he had been told by 
another doctor.  He reported a significant history of working 
around very loud noises.  Physical examination showed 
tympanic membranes (TMs) had some serous fluid.  He was 
diagnosed with serous otitis with high level sensory hearing 
loss.  

Records of July 1999 noted that there was no improvement in 
his overall hearing, although there is no further serous 
fluid.  

Records of May 2002 note that the appellant denied any 
problems with his ear, nose and throat.  

A VA examination report of November 2006 notes that the 
appellant denied any tinnitus.  

In a VA Form 9 of May 2007 the appellant stated that he 
believes that some of his statements have been misconstrued.  
He stated that his tinnitus is intermittent and that he has 
had tinnitus since service.  

The Board notes that the amount of time that elapsed between 
military service and first post-service treatment, in June 
1999, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Significantly, the Board notes that the first report of 
tinnitus is not until 1999.  The Board notes that the Veteran 
is competent to report symptoms as they come through his 
senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran's tinnitus is found to be capable of lay 
observation and thus his statements constitute competent 
evidence.  Therefore, the Veteran's statements that he has 
had intermittent tinnitus since service are competent.  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr, supra.  In this 
regard the Board notes that the evidence shows that the 
appellant did not complain of or report tinnitus for 44 years 
after separation from service.  The first reports of tinnitus 
are found in private treatment records of June 1999.  
Moreover, at the VA examination of November 2006, the Veteran 
denied any tinnitus.  The Board acknowledges that there is a 
conflict in the record.  Specifically, in the VA Form 9 of 
May 2007 the Veteran stated that his tinnitus was 
intermittent and that he had had it since service, and as 
noted above, he is competent to state so.  Significantly, 
however, in April 1994 the Veteran denied any history of 
tinnitus.  He did not simply deny tinnitus, but denied a 
history of tinnitus.  The Board finds his current allegations 
of continuity of symptomatology since service to be less 
probative than the statements made during the course of 
seeking treatment in April 1994.  Therefore, the Board finds 
the Veteran's allegations of tinnitus since service to be not 
credible and affords them little probative value.  The Board 
finds more reliable the Veteran's statements made during the 
course of obtaining medical treatment and made prior to the 
claim for service connection.

In light of these factors, the Veteran's current statements 
to the effect that he has experienced continuous 
symptomatology since active service are not credible.  The 
Board finds more probative the April 1994 treatment records 
which noted the Veteran denied a history of tinnitus to be 
more probative.  Accordingly, continuity of symptomatology is 
not established.

Finally, the Board acknowledges the Veteran's beliefs that 
his tinnitus was caused by active service.  However, the 
Veteran has not been shown to possess the requisite training 
or credentials needed to render a competent medical opinion 
as to causation of his disorder.  As such, his lay opinion 
regarding post-service etiology does not constitute competent 
evidence and lacks probative value.

In conclusion, there is no probative evidence of tinnitus 
during service or in proximity thereto.  In addition, there 
is no probative evidence attributing the remote onset of 
tinnitus to service, to include noise exposure.  Indeed, the 
probative evidence of record shows that tinnitus was first 
noted in 1999 or 44 years after separation from service.  
Rather, the most probative evidence establishes that there 
was a remote post-service onset, unrelated to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

B.  Bilateral hearing loss disability

The Veteran contends that he suffers from a hearing loss 
disability as a result of active duty.  Specifically, in an 
August 2006 statement, the Veteran alleged that he was 
exposed to heavy noise while in service while assigned to an 
aircraft carrier as a sheet metal worker.  In addition, he 
stated he was a qualified marksman with M1.  After review of 
the evidence, the Board finds against the Veteran's claim.

The Veteran's service treatment records are unavailable.  
Private treatment records of April 1994 note that the Veteran 
reported noise exposure for 43 years.  It was noted he had 
slight high frequency sensorineural hearing loss.  Physical 
examination showed TMs within normal limits.

Records of June 1999 show the Veteran reported complaints of 
bilateral ears being plugged with ringing.  It was noted he 
reported difficulty hearing.  The Veteran reported at the 
time he believed it to be related to fluid behind his ears as 
he had been told by a prior private physician.  He also 
reported he had failed a hearing screening at a fair.  
Physical examination revealed no wax in the ear canals and 
TMs showed some fluid.  He was diagnosed with serous otitis 
with high-level sensory hearing loss.  

A VA examination report of November 2006 notes that the 
Veteran reported he was an Aviation Structural Mechanic which 
required him to do metal work, paint work, tire repair and 
hydraulic work.  Following discharge, he worked as a sheet 
metal worker for 43 years.  He reported military noise 
exposure from firearms, naval guns, helicopters, aircraft 
engines, tire repair, factory and construction work, without 
the use of hearing protection.  He reported civilian noise 
exposure without the use of hearing protection including from 
power tools, chainsaw, weed eater, lawn mower and grass 
blower.  It was also noted that the Veteran did metal shop 
work without hearing protection for 43 years.  

The Veteran reported a gradual onset of hearing loss 
approximately 40 years before.  Puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
55
LEFT
25
30
50
50
65

Speech audiometry revealed speech recognition ability of 98 
in the right ear and 96 in the left ear.  

He was diagnosed with mild to severe sensorineural hearing 
loss bilateral with normal middle ear function.  The examiner 
noted that the Veteran reported his hearing loss started in 
1966 which is 10 years after his discharge from service and 
10 years after he initially began his job as a sheet metal 
worker.  She noted that the Veteran's job required him to be 
subjected to extremely loud noises without the use of hearing 
protection.  She opined that the Veteran's extensive history 
of civilian noise exposure as well as aging are likely the 
cause of his hearing loss.  In her opinion, military noise 
exposure did not contribute to the Veteran's current loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno, supra.

The Board recognizes that the Veteran has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The Veteran's November 
2006 VA examination shows that the Veteran's auditory 
thresholds for all the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater.  The defect in his 
claim, however, is a lack of probative evidence of a nexus to 
his service.  Significantly, the VA examiner specifically 
stated that the Veteran's hearing loss was likely due to his 
civilian noise exposure and aging, and that his military 
noise exposure did not contribute to his current hearing 
loss.  

Based upon the cumulative record, the Board has placed 
greater probative value on the opinion proffered by the VA 
examiner and finds against the Veteran's claims. The VA 
examiner's opinion was reached after review of the Veteran's 
claims file and a rationale for the opinion was provided.  

To the extent that the Veteran has asserted that his 
bilateral hearing loss disability is attributable to service, 
the Board finds his allegations not to be probative.  
Specifically, the Board notes that at the VA examination of 
November 2006 the Veteran reported an onset of hearing loss 
40 years earlier or in 1966, which is more than 10 years 
after separation.  Moreover, in April 1994 while the Veteran 
reported noise exposure for 43 years, he did not report an 
onset of hearing loss in service or on proximity of 
separation from service.  Although symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Here, we find that an assertion of chronicity and/or 
continuity since service is less reliable than the silence of 
the record for over a decade after separation from service.  
Indeed, the Board finds more probative the statements made 
during the course of treatment which note an onset of hearing 
loss, at its earliest, in 1966 or 10 years after separation 
from service.  To the extent that he asserts that hearing 
loss is due to noise exposure, medical examiners tend to 
support that lay assertion; what is in dispute is which noise 
exposure is productive of hearing loss disability.  That 
issue is primarily a medical determination, and the more 
probative evidence establishes a post service etiology.  In 
sum, bilateral hearing loss disability was first shown many 
years post-service and the most probative opinion evidence 
weighs against a nexus between current hearing loss and any 
incident of service.

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); See also, generally, Gilbert, 
supra.  


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The Veteran is claiming service connection for asbestosis.  
Specifically, he claims that he was exposed to asbestos while 
in service and that he since developed asbestosis which is 
due to exposure in service.  After a review of the claim file 
the Board has determined that additional development is 
necessary prior to properly deciding the Veteran's claim.

Service treatment records show that in 1952 the appellant was 
seen for complaints of cough.  It was noted he had a chest 
cold.  Records of August and September 1953 note the Veteran 
again complained of coughing.  Chest cold was noted both 
times.

VA outpatient treatment records of October 2004 show that the 
Veteran was diagnosed with asbestosis by history.  Records 
note that the Veteran was found to have asbestosis in a 
screening done outside the VA.  Physical examination showed 
occasional chest wheeze.  

Chest x-rays of April 1996 noted an impression of mild 
emphysema.  X-rays of September 1998 noted COPD.  There was a 
new ill-defined possible nodular density in the right upper 
lung overlying anterior fourth rib not previously seen.  
Nodular density could not be ruled out.  

Chest x-rays of January 2000 noted a diagnosis of COPD with 
no infiltrate and no hilar or mediastinal abnormality.  X-
rays of May 2002 noted similar findings.  

VA outpatient treatment records of August 2005 and September 
2006 note diagnoses of asbestosis.  Chest x-rays of February 
2005 noted no evidence of acute pulmonary disease.  X-rays of 
April 2007 noted prominent bronchial markings in the 
peripheral area with interstitial pattern in both lung fields 
without infiltration.  

A VA examination report of July 2008 notes that the Veteran 
reported he was diagnosed with asbestosis 12 years before.  
He stated it was found on a chest x-ray done by an outside 
provider.  He stated he worked in ship metal work for 43 
years and retired in 1994.  Following a physical examination 
the examiner noted a diagnosis of asbestosis only by history.  
It was noted that the chest x-ray does not show evidence of 
asbestosis.  The examiner noted that the problem associated 
with the diagnosis was asbestosis.  He noted that a medical 
opinion was requested.  However, a medical opinion was not 
provided.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c) (4) (i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishing a low 
threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  Based on the evidence discussed herein, the Board 
finds that the Veteran bears a current diagnosis of 
asbestosis and alleges that it is related to in-service 
asbestos exposure.  Hence, there is a sufficient link that an 
opinion must be obtained as to whether the Veteran's 
asbestosis is the result of exposure to asbestos in service, 
or otherwise etiologically related to service. McLendon.  See 
id.

The Board notes that the VA examination report is 
conflicting.  While it states that the diagnosis of 
asbestosis is by history only, it goes on to state that the 
problem with the diagnosis is asbestosis.  Moreover, as 
noted, an opinion was not provided.  However, the record does 
contain a diagnosis of asbestosis, VA outpatient treatment 
records of August 2005 and September 2006 note diagnoses of 
asbestosis and these do not state the diagnosis was made by 
history.  Furthermore, the Board notes that the Veteran 
served on board a ship while in service and therefore, 
exposure to asbestos while in service is possible.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for 
a VA examination by a physician 
knowledgeable in pulmonary disorders.  
The claim's file should be forwarded to 
the examiner.  Following a review of 
the relevant evidence in the claims 
file, obtaining the Veteran's military 
and employment history, the clinical 
examination, and any tests that are 
deemed necessary, to include 
appropriate X-rays, which should be 
reviewed by a designated "B reader" 
radiologist (i.e., one certified by 
examination to read and grade asbestos 
films), the examiner should address the 
following questions:

a) Does the Veteran have asbestosis?

b) Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that any asbestosis that 
is currently present began during 
service or is causally linked to any 
incident of active duty, to include 
exposure to asbestos?  

A copy of the "B reader's" report must 
be included in the claims file.  The 
examiner should specifically comment 
upon the role of any pre/post-service 
asbestos exposure.  The examiner must 
explain the rationale for all opinions 
given.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


